FILED
                            NOT FOR PUBLICATION                             AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CELSO LEON,                                      No. 10-15329

               Petitioner - Appellee,            D.C. No. 2:04-cv-02631-FCD

  v.
                                                 MEMORANDUM *
A. P. KANE, Warden,

               Respondent - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Warden A.P. Kane appeals from the district court’s grant of Celso Leon’s 28

U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and

we reverse.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      While this appeal was pending, the Supreme Court decided Swarthout v.

Cooke, 131 S. Ct. 859 (2011) (per curiam). In that case, the Court stated that “it is

no federal concern . . . whether California’s ‘some evidence’ rule of judicial review

(a procedure beyond what the Constitution demands) was correctly applied.” Id. at

863. The federal Due Process Clause requires only that a California inmate receive

“an opportunity to be heard and . . . a statement of the reasons why parole was

denied.” See id. at 862.

      Leon was afforded an opportunity to be heard and provided a statement of

the reasons why parole was denied. The district court nevertheless granted him

relief on the ground that the denial of parole was not supported by “some

evidence” of current dangerousness. Because this is not a proper ground for

federal habeas relief, we reverse. See Pearson v. Muntz, 639 F.3d 1185, 1191 (9th

Cir. 2011).

      REVERSED.




                                          2                                    10-15329